..




                     E                    GENEKZAL




     Honorable George W. Cox
     State Health OPflcer
     Texas State Board of Health
     Austin, Texas
     Dear Dr. Cox:                 Opinion No O-7301
                                   Re: Constructlon of general provl-
                                        slon (b) of Senate Bill 317,
                                        49ttiLeg. Ch. 378, Sec. 11,
                                        with respect to travel expenses
                                        incurred within the city or
                                        town where an employee is
                                        stationed.
              We beg to acknowledge receipt of your letter asking for
     an opinion from this department as follows:
             "We refer to the General Provisions of the De-
        partmental Appropriatlon Bill (S.B.,317 of the 49th
        Legislature, Chapter 378, General Provisions, Section
        11, Paragraph b), which reads as follows:
             "l(b) The State Comptroller shall not pay,
           and no State Officer or employee of any of the
           Departments or other Agencies of the Government
           shall include In his travel expense account, any
           amounts for meals and/or lodging Incurred wlth-
           in the City or town where such officer or em-
           ployee Is stationed. Such employees as are
           stationed away from their main office or head-
           quarters who are not allowed traveling expenses
           where so stationed, shall be allowed such ex-
           pense when called tothelr main office.'
             "With the above In mind, we should like to know
        If the state Health Officer, or his duly authorized
        Agent, has the authority to station employees of the
        Department In towns and cities over the State as he
        may deem necessary and transfer employees from one
        town to the other as he may deem necessary, thereby
        changing their statlons.
             'We would like to know what constitutes an em-
        ployee's station and If he must maintain a home or
                                                                   .




Honorable George W. Cox , page 2         O-7301


    room within assigned town for It to be known as hls
    station.
         'We shall appreciate your opinion on the above
    question."
         Article 4418d of the Revised Civil Statutes (Vernon's
codlflcatlon) Is as follows:
         "The State Health Officer shall be the exe-
    cutive head of the State Department of Health,
    and he shall, subject to the provisions,of this
    Act, exercise all the powers and discharge all
    the duties now vested by law In the Texas State
    Department of Health and the State Health Offl-
    cer, as well as all powers now vested by law In
    any officer, assistant, director or bureau head
    of the State Department of Health, excepting
    only such powers as may be conferred by this
    Act upon the State Board of Health hereby created.
    The State Health Officer, with the approval of
    the State Board of Health, may organize and main-
    tain within his Department such divisions of ser-
    vice as are deemed necessary for the efficient
    conduct of the work of the Department. From
    time to time, he shall appoint directors of such
    divisions, as well as other employees of the De-
    partment, and shall designate the duties and auper-
    vise the work of all such directors and employees.
    He shall have the power, with the approval of the
    State Board of Health, to prescribe and promulgate
    such administrative rules and regulations, not in-
    consistent with any law of the State, as may be
    deemed necessary for the effective performance of
    the duties Imposed by this or any other law upon
    the State Department of Health and Its several of-
    ficers and ~dlvlslons."
         The latter part of this Article very deflnltely clothes
the State,Health Officer with broad discretionary powers with
respect to the control of employees In the task of performing
the functions of the Health Department.
         This power undoubtedly Includes a dlscretlon in the
Health Officer to station employees In the various parts of the
State thought by him to be In the Interest of proper aupervl-
slon. Slmllarly, of course, he would have the power to re-
statlon the employees according to the changing needs therefor.
This answers your first question.
Honorable George W. Cox, page 3             O-7301


         As to what constituties an employee's "station", we beg
to advise that such station is the place to which the employee
la assigned as the one from which he will operate In the perform-
ance of his assigned duties -- that is, the abldlng El;;et;fsthe
employee --.a base of operations. The word "station
connection carries with It the ldea.of something more than a
temporary presence thereat. It connotes duration or permanence,
for the time being, rather than mere temporary presence of
the employee. It 1s akln to the question of one's residence
or homestead, in that there la embodied In the conception the
feature of IntentIon of the State Health Officer, and, of course,
the employee of a fixed place in and from which the employee
will operate. No definite term or time, however, need be In the
mlnd of the State Health Officer, for condltlons could,arise
that would call for a change of base at any time.
         This department once had this question before It, and
answered in Opinion No. O-3008, as follows:
         "The question of 'statlonlng' employees is one
    whlch,mst address itself primarily to the discretion
    of the department heads. Of course,  the provlalona
    of the Appropriation Bill above quoted may not be
    evaded by terming what Is In truth an actual change
    of headquarters a 'temporary assignment;' but It can-
    not be said that circumstances may not exist which'
    would justify a temporary assignment',rather than a
    change of statlon, though It had been decided by the
    department head that at a later date,,apermanent
    change of statlon would be effected.
         We trust that what we have said Is a sufficient answer
to your lnqulry.
                                Very truly yours,
                              ATTORNEY GENERAL OF TEXAS
OS-MR-w                         'By i/Ocie Speer
                                      Ocle Speer
APPECVEBJULY 24, 1946                 Assistant
 shf.?.'YGep~rt
 (Acting).    ATTORNEY GEEEBAL OF ~TEEAS
         _ ~~.~~~                          -,
ipprovei      Cpinibn'~C'~rm;littee~By"$~G~
                                         Chairman
                                     >.